

April 15, 2011            
Global Cornerstone Holdings Limited
641 Lexington Avenue
28th Floor
New York, NY  10022


Re: Initial Public Offering


Ladies and Gentlemen:
     
This letter (“Letter Agreement”) is being delivered to you in accordance with
the Underwriting Agreement (the “Underwriting Agreement”) to be entered into by
and between Global Cornerstone Holdings Limited, a British Virgin Islands
business company (the “Company”) and Citigroup Global Markets Inc., as
representative of the several underwriters (the “Underwriters”), relating to an
underwritten initial public offering (the “Offering”), of 8,000,000 of the
Company’s units (the “Units”), each comprised of one ordinary share no par value
of the Company (the “Ordinary Shares”), and one warrant exercisable for one
Ordinary Share (each, a “Warrant”). The Units sold in the Offering shall be
quoted and traded on the Over-the-Counter Bulletin Board pursuant to a
registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the Securities and Exchange Commission (the “Commission”).
Certain capitalized terms used herein are defined in paragraph 11 hereof.
     
In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Offering and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Global Cornerstone Holdings LLC (the “Sponsor”), each of the
members of Global Cornerstone Holdings LLC (each, a “Member” and collectively,
the “Members”), hereby agree with the Company as follows:
     
1. The Sponsor and Members hereby agree that if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, the Sponsor and each Member shall vote all
Founder Shares and any Ordinary Shares acquired by it in the Offering or the
secondary public market in favor of such proposed Business Combination. The
Sponsor and Members hereby further agree that if the Company seeks to amend its
amended and restated memorandum and articles of association, the Sponsor and
Members will have the discretion to vote in any manner they choose.
     
2. The Sponsor and Members hereby agree that in the event that the Company fails
to consummate a Business Combination (as defined in the Underwriting Agreement)
within the Applicable Period, the Sponsor and each Member shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible, redeem the
Ordinary Shares sold as part of the Units in the Offering, at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the Trust Account net of taxes payable
(less up to $100,000 of such net interest to pay dissolution expenses and any
interest income released to the Company to fund its working capital
requirements), divided by the number of then outstanding public shares, which
redemption will completely extinguish Public Shareholders’ rights as
shareholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) cease all operations except for
the purposes of any winding up of our affairs as promptly as reasonably possible
following such redemption, subject in each case to the Company’s obligations
under the laws of the British Virgin Islands to provide for claims of creditors
and other requirements of applicable law.

 
1

--------------------------------------------------------------------------------

 

Each of the Members, the Sponsor and the Company will not propose any amendment
to the Company's amended and restated memorandum and articles of association
that would affect the substance or timing of the Company's obligation, as
described in Regulation 23 of the  amended and restated memorandum and articles
of association, to redeem the
Ordinary Shares held by Public Shareholders.


Each of the Members and the Sponsor acknowledges that he, she, or it has no
right, title, interest or claim of any kind in or to any monies held in the
Trust Account or any other asset of the Company as a result of any liquidation
of the Company with respect to the Founder Shares. The Sponsor and the Members
hereby further waive, with respect to any Ordinary Shares held by it or them, as
the case may be, any redemption rights any of them may have in connection with
the consummation of a Business Combination, including, without limitation, any
such rights available in the context of a shareholder vote to approve such
Business Combination or in the context of a tender offer made by the Company to
purchase Ordinary Shares (although the Sponsor and the Members shall be entitled
to redemption and liquidation rights with respect to any Ordinary Shares (other
than the Founder Shares) they hold if the Company fails to consummate a Business
Combination within the Applicable Period).
     
3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, none of the Sponsor or the
Members shall (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder, with respect to any Units,
Ordinary Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, Ordinary Shares owned by him, her or it, (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any Units, Ordinary Shares, Warrants
or any securities convertible into, or exercisable, or exchangeable for,
Ordinary Shares owned by him, her or it, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (iii) publicly
announce any intention to effect any transaction specified in clause (i) or
(ii).
     
4. In the event of the liquidation of the Trust Account, each of Messrs. James
Dunning, Alan Hassenfeld and Gregory Smith (“Indemnitors”), pro-rata on a 40%,
40% and 20% basis, respectively, agree to indemnify and hold harmless the
Company against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all legal or other expenses
reasonably incurred in investigating, preparing or defending against any
litigation, whether pending or threatened, or any claim whatsoever) to which the
Company may become subject as a result of any claim by (i) any third party for
services rendered or products sold to the Company or (ii) a prospective target
business with which the Company has entered into an acquisition agreement with
(a “Target”); provided, however, that such indemnification of the Company by the
Indemnitors shall apply only to the extent necessary to ensure that such claims
by a third party for services rendered (other than the Company’s independent
public accountants) or products sold to the Company or a Target do not reduce
the amount of funds in the Trust Account to below $10.00 per Ordinary Share sold
in the Offering (the “Offering Shares”) (or approximately $9.97 per Offering
Share if the underwriters’ over-allotment option, as described in the
Prospectus, is exercised in full, or such pro rata amount in between $9.97 and
$10.00 per Offering Share that corresponds to the portion of the over-allotment
option that is exercised), and provided, further, that only if such third party
or Target has not executed an agreement waiving claims against and all rights to
seek access to the Trust Account whether or not such agreement is enforceable.
In the event that any such executed waiver is deemed to be unenforceable against
such third party, the Indemnitors shall not be responsible for any liability as
a result of any such third party claims. Notwithstanding any of the foregoing,
such indemnification of the Company by the Indemnitors shall not apply as to any
claims under the Company’s obligation to indemnify the Underwriters against
certain liabilities, including liabilities under the Securities Act of 1933, as
amended (the “Securities Act”). The Indemnitors shall have the right to defend
against any such claim with counsel of their choice reasonably satisfactory to
the Company if, within 15 days following written receipt of notice of the claim
to the Indemnitors, the Indemnitors notify the Company in writing that they
shall undertake such defense.

 
2

--------------------------------------------------------------------------------

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 1,200,000 Ordinary Shares (as described in the
Prospectus), the Sponsor agrees that it shall return to the Company for
cancellation, at no cost, the number of Founder Shares held by the Sponsor
determined by multiplying 263,414 by a fraction, (i) the numerator of which is
1,200,000 minus the number of Ordinary Shares purchased by the Underwriters upon
the exercise of their over-allotment option, and (ii) the denominator of which
is 1,200,000. The Sponsor further agrees that to the extent that (a) the size of
the Offering is increased or decreased and (b) the Sponsor has either purchased
or sold Ordinary Shares or an adjustment to the number of Founder Shares has
been effected by way of a share split, share dividend, reverse share split,
contribution back to capital or otherwise, in each case in connection with such
increase or decrease in the size of the Offering, then (i) the references to
1,200,000 in the numerator and denominator of the formula in the immediately
preceding sentence shall be changed to a number equal to 15% of the number of
shares included in the Units issued in the Offering and (ii) the reference to
263,414 in the formula set forth in the immediately preceding sentence shall be
adjusted to such number of Ordinary Shares that the Sponsor would have to return
to the Company in order to hold 18% of the Company’s issued and outstanding
Ordinary Shares after the Offering (assuming the Underwriters do not exercise
their over-allotment option). In addition, a portion of the Founder Shares in an
amount equal to 4.0% of the Company’s issued and outstanding shares immediately
after the Offering (the “Earnout Shares”), shall be returned to the Company for
cancellation, at no cost, on the four-year anniversary of the closing of the
Company's initial Business Combination unless prior to such time (y) the last
sales price of the Company’s Ordinary Shares equals or exceeds $13.00 per share
(as adjusted for share splits, share dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period; or (z) the Company consummates a subsequent liquidation, merger,
share exchange or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property for an amount which equals or exceeds $12.00 per
share (as adjusted for share splits, share dividends, reorganizations,
recapitalizations and the like).
     
6. (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, each Member agrees that until the earliest of
the Company’s Business Combination, liquidation or, if such member is an officer
of the Company, such time as such Member ceases to be an officer or director of
the Company, he, she or it shall present to the Company for its consideration,
prior to presentation to any other entity, any business opportunity with an
enterprise value of $100 million or more, subject to any pre-existing fiduciary
or contractual obligations he, she or it might have.

 
3

--------------------------------------------------------------------------------

 

(b) Each Member understands that the Company may effect a Business Combination
with a single target business or multiple target businesses simultaneously and
agrees that he, she or it shall not participate in the formation of, or become
an officer or director of, any blank check company until the Company has entered
into a definitive agreement regarding its initial Business Combination or the
Company has failed to complete an initial Business Combination within the
Applicable Period of the Offering; provided, however, that nothing contained
herein shall override any Member’s fiduciary obligations to any entity with
which he, she or it is currently directly or indirectly associated or affiliated
or by whom he, she or it is currently employed.
          
(c) Each Member hereby agrees and acknowledges that (i) each of the Underwriters
and the Company would be irreparably injured in the event of a breach by such
Member of his, her or its obligations under paragraphs 7(a) and/or 7(b) herein,
(ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.
     
7. (a) Each of the Members and the Sponsor acknowledges and agrees that until:
(i) with respect to (A) the Non-Earnout Shares, one year after the completion of
the Company’s initial Business Combination or earlier if, subsequent to the
Company’s initial Business Combination, the last sales price of the Ordinary
Shares equals or exceeds $12.00 per share (as adjusted for share splits, share
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period commencing at least 150 days after the
Company’s initial Business Combination (the “Non-Earnout Lock-Up Period”), and
(B) the Earnout Shares, such date within four years subsequent to the completion
of the Company’s initial Business Combination, if ever, that the last sales
price of the Ordinary Shares equals or exceeds $13.00 per share (as adjusted for
share splits, share dividends, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period commencing at least 150
days after the Company’s initial Business Combination (the “Earnout Lock-Up
Period”); or (ii) the Company consummates a subsequent liquidation, merger,
share exchange or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property, that equals or exceeds $12.00 per share (as
adjusted for share splits, share dividends, reorganizations, recapitalizations
and the like); the undersigned shall not, except as described in the Prospectus,
(A) sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to the Founder Shares, (B)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of any of the Founder
Shares, whether any such transaction is to be settled by delivery of the
Ordinary Shares or such other securities, in cash or otherwise, or (C) publicly
announce any intention to effect any transaction specified in clause (A) or (B).
          
(b) Until 30 days after the completion of the Company’s initial Business
Combination (the “Sponsor Lock-Up Period”), each of the undersigned shall not,
except as described in the Prospectus, (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the SEC promulgated
thereunder, with respect to the Sponsor Warrants and the respective Ordinary
Shares underlying the Sponsor Warrants, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any of the Sponsor Warrants and the respective
Ordinary Shares underlying the Sponsor Warrants, whether any such transaction is
to be settled by delivery of the Ordinary Shares or such other securities, in
cash or otherwise, or (iii) publicly announce any intention to effect any
transaction specified in clause (i) or (ii).

 
4

--------------------------------------------------------------------------------

 

(c) Notwithstanding the provisions of paragraphs 7(a) and 7(b) herein, each of
the Members and the Sponsor may transfer the Founder Shares and/or Sponsor
Warrants and the respective Ordinary Shares underlying the Sponsor Warrants
(i) to the Company’s officers or directors, any affiliate or family member of
any of the Company’s officers or directors or any affiliate of the Sponsor or to
any Member(s) of the Sponsor; (ii) in the case of any Member, by gift to a
member of such Member’s immediate family or to a trust, the beneficiary of which
is a member of such Member’s immediate family, an affiliate of such Member or to
a charitable organization; (iii) in the case of any Member, by virtue of the
laws of descent and distribution upon death of such Member; (iv) in the case of
any Member, pursuant to a qualified domestic relations order; (v) by virtue of
the laws of the state of Delaware or the Sponsor’s limited liability company
agreement upon dissolution of the Sponsor; (vi) in the event of the Company’s
liquidation prior to the completion of the Company’s Business Combination; or
(vii) in the event that, subsequent to the consummation of the Company’s
Business Combination, the Company consummates a merger, share exchange or other
similar transaction that results in all of the Company’s shareholders having the
right to exchange their Ordinary Shares for cash, securities or other property;
provided, however, that, in the case of clauses (i) through (iv), these
permitted transferees enter into a written agreement with the Company agreeing
to be bound by the forfeiture restrictions and transfer restrictions in
paragraphs 7(a) and 7(b) herein, as the case may be; and provided further that
the Sponsor and the Members agree that the Sponsor shall not transfer, assign or
sell the Earnout Shares during the Earnout Lock-Up Period prior to the Earnout
Shares being earned.
          
(d) Further, each Member and the Sponsor agrees that after the Non-Earnout
Lock-Up Period, the Earnout Lock-Up Period or the Sponsor Lock-Up Period, as
applicable, has elapsed, the Founder Shares and the Sponsor Warrants and the
respective Ordinary Shares underlying such Warrants, shall only be transferable
or saleable pursuant to a sale registered under the Securities Act or pursuant
to an available exemption from registration under the Securities Act. The
Company, each Member and the Sponsor each acknowledge that pursuant to that
certain registration rights agreement to be entered into among the Company, the
Members and the Sponsor, each of the Members and the Sponsor may request that a
registration statement relating to the Founder Shares, and the Sponsor Warrants
and/or the Ordinary Shares underlying the Sponsor Warrants be filed with the
Commission prior to the end of the Non-Earnout Lock-Up Period, the Earnout
Lock-Up Period, or the Sponsor Lock-Up Period, as the case may be; provided,
however, that such registration statement does not become effective prior to the
end of the Non-Earnout Lock-Up Period, the Earnout Lock-Up Period or the Sponsor
Lock-Up Period, as applicable.
          
(e) Each Member, the Sponsor and the Company understands and agrees that the
transfer restrictions set forth in this paragraph 7 shall supersede any and all
transfer restrictions relating to (i) the Founder Shares set forth in that
certain Securities Purchase Agreement, effective as of January 25, 2011, by and
between the Company and the Sponsor, and (ii) the Sponsor Warrants set forth in
that certain Sponsor Warrants Purchase Agreement, effective as of February 4,
2011, by and between the Company and the Members. The Company will direct each
of the certificates evidencing the Founder Shares to be legended with the
applicable transfer restrictions.

 
5

--------------------------------------------------------------------------------

 

8. Each Member’s biographical information furnished to the Company is true and
accurate in all respects and does not omit any material information with respect
to such Member’s background. The Member’s questionnaire furnished to the Company
is true and accurate in all respects. Each Member represents and warrants that:
such Member is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; such Member has never been convicted of, or pleaded guilty to, any
crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and such Member is not currently a defendant in any such criminal
proceeding; and neither such Member nor the Sponsor has ever been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked.
   
9. Except as disclosed in the Prospectus, neither the Sponsor, any Member, nor
any affiliate of the Sponsor or any Member, nor any director or officer of the
Company, shall receive any finder’s fee, reimbursement, consulting fee, monies
in respect of any repayment of a loan or other compensation prior to, or in
connection with, any services rendered in order to effectuate the consummation
of the Company’s initial Business Combination (regardless of the type of
transaction that it is), other than the following: repayment of an aggregate of
$150,000 in loans made to the Company by the Sponsor; payment of an aggregate of
$3,000 per month for office space, secretarial and administrative services
pursuant to an Administrative Services Agreement, payment of $35,000 by the
Company to the Sponsor upon consummation of the Offering and an aggregate of
approximately $17,000 per month until the consummation of a Business Combination
or the Applicable Period for a management fee pursuant to an Amended and
Restated Letter Agreement, dated as of March 10, 2011, between the Company and
the Sponsor; up to $350,000 to be paid to Byron I. Sproule as a bonus upon
consummation of an initial Business Combination; and reimbursement for any
reasonable out-of-pocket expenses related to identifying, investigating and
consummating an initial Business Combination, so long as no proceeds of the
Offering held in the Trust Account may be applied to the payment of such
expenses prior to the consummation of a Business Combination, except that the
Company may, for purposes of funding its working capital requirements (including
paying such expenses), receive from the Trust Account up to $800,000 in interest
income (net of taxes payable), in the event the Underwriters’ over-allotment
option in the Offering is not exercised in full, or $920,000 in interest income
(net of taxes payable), if the Underwriters’ over-allotment option in the
Offering is exercised in full (or, if the over-allotment option is not exercised
in full, but is exercised in part, the amount in interest income (net of taxes
payable) to be released shall be increased proportionally in relation to the
proportion of the over-allotment option which was exercised); and repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor or an affiliate of the Sponsor or certain of the
Company’s officers and directors to finance transaction costs in connection with
a Business Combination, provided, that, if the Company does not consummate a
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment; provided, however,
that the Company may, for purposes of funding its working capital requirements
(including repaying such loans), receive from the Trust Account up to $800,000
in interest income (net of taxes payable on such interest), in the event the
Underwriters’ over-allotment option in the Offering is not exercised in full, or
$920,000 in interest income (net of taxes payable on such interest), if the
Underwriters’ over-allotment option in the Offering is exercised in full (or, if
the over-allotment option is not exercised in full, but is exercised in part,
the amount in interest income (net of taxes payable on such interest) to be
released shall be increased proportionally in relation to the proportion of the
over-allotment option which was exercised).

 
6

--------------------------------------------------------------------------------

 

10. The Sponsor, and each Member has full right and power, without violating any
agreement to which he, she or it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and each Member, if an officer
and/or director of the Company, hereby consents to being named in the Prospectus
as an officer and/or director of the Company.
     
11. As used herein, (i) “Applicable Period” shall mean 21 months from the
closing of the Offering (ii) “Business Combination” shall mean the acquisition,
share exchange, share reconstruction and amalgamation or contractual control
arrangement with, purchase of all or substantially all of the assets of, or
engagement in any other similar business combination with one or more businesses
or assets; (iii) “Founder Shares” shall mean the 2,019,512 Ordinary Shares of
the Company acquired by the Sponsor for an aggregate purchase price of $25,000,
or approximately $0.012 per share, prior to the consummation of the Offering;
(iv) “Non-Earnout Shares” shall mean the Founder Shares exclusive of the Earnout
Shares; (v) “Public Shareholders” shall mean the holders of securities issued in
the Offering; (vi) “Sponsor Warrants” shall mean the Warrants to purchase up to
3,000,000 Ordinary Shares of the Company that are acquired by the Sponsor for an
aggregate purchase price of $3.0 million, or $1.00 per Warrant in a private
placement that shall occur simultaneously with the consummation of the Offering;
and (vii) “Trust Account” shall mean the trust fund into which a portion of the
net proceeds of the Offering shall be deposited and that will be held by
Continental Stock Transfer & Trust Company, as trustee.
     
12. This Letter Agreement, and the exhibits thereto, constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersede all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This Letter Agreement may not be changed, amended, modified
or waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by all parties hereto.
     
13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor, each of the Members, and each of their respective successors,
heirs, personal representatives and assigns.
     
14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parities hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.
     
15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 
7

--------------------------------------------------------------------------------

 

16.  If the Company seeks shareholder approval of its Business Combination and
does not conduct redemptions of its Ordinary Shares in connection with its
Business Combination pursuant to the tender offer rules of the Commission, each
of the Company, the Sponsor, the Members, directors, officers, advisors or their
affiliates are permitted to purchase Ordinary Shares in privately negotiated
transactions either prior to or following the consummation of the Company’s
Business Combination. With respect to such purchases, each of the Company, the
Sponsor, the Members, directors, officers, advisors or their affiliates will not
make any such purchases when either the Company or they are in possession of any
material non-public information not disclosed to the seller or during a
restricted period under Regulation M under the Securities Exchange Act of 1934,
as amended. Such a purchase would include a contractual acknowledgement that the
seller, although still the record holder of the Company's Ordinary Shares is no
longer the beneficial owner thereof and therefore agrees not to exercise its
redemption rights. In the event that the Company, the Sponsor, the Members,
directors, officers, advisors or their affiliates purchase Ordinary Shares in
privately negotiated transactions from Public Shareholders who have already
elected to exercise their redemption rights, such selling shareholders would be
required to revoke their prior elections to redeem their shares. To the extent
that the Sponsor, the Members, directors, officers, advisors or their affiliates
enter into a private purchase, they would identify and contact only potential
selling shareholders who have expressed their election to redeem their shares
for a pro rata share of the trust account or vote against the Business
Combination. Pursuant to the terms of such arrangements, any Ordinary Shares so
purchased by the Sponsor, the Members, directors, officers, advisors or their
affiliates would then revoke such selling shareholder’s election to redeem such
Ordinary Shares. Except for the limitations described in the Prospectus on the
use of trust proceeds released to the Company prior to consummating the initial
Business Combination, there is no limit on the amount of Ordinary Shares that
could be acquired by the Company or its affiliates, or the price the Company or
its affiliates may pay, if the Company holds a shareholder vote.
     
17. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Non-Earnout Lock-up Period, the Earnout Lock-Up Period or the Sponsor
Lock-Up Period, whichever is longest, or (ii) the liquidation of the Company;
provided, however, that this Letter Agreement shall earlier terminate in the
event that the Offering is not consummated and closed by _____________, 2011,
provided further that paragraph 4 of this Letter Agreement shall survive such
liquidation.
[Signature page follows]

 
8

--------------------------------------------------------------------------------

 



 
Sincerely,  
         
GLOBAL CORNERSTONE HOLDINGS LLC
         
By:  
/s/ James D. Dunning Jr.
      James D. Dunning Jr.       Executive Manager  



MEMBERS
     
By:
/s/ James D. Dunning Jr.
   
James D. Dunning Jr.
       
By:
/s/ Alan G. Hassenfeld
   
Alan G. Hassenfeld
       
By:
/s/ Gregory E. Smith
   
Gregory E. Smith
       
By:
/s/ Elliot Stein, Jr.
   
Elliot Stein, Jr.
       
By:
/s/ Byron Sproule
   
Byron Sproule
       
By:
/s/ Hubert Holmes
   
Hubert Holmes
       
By:
/s/ Shannon Self
   
Shannon Self
       
By:
/s/ Vaidyanathan Shankar
   
Vaidyanathan Shankar
       
By:
/s/ Richard Leung
   
Richard Leung
       
By:  
/s/ Donald Totter
   
Donald Totter
 



Letter Agreement Signature Pages

 
 

--------------------------------------------------------------------------------

 


Acknowledged and Agreed:
 
GLOBAL CORNERSTONE HOLDINGS LIMITED
 
By:  
/s/ James D. Dunning Jr.
  James D. Dunning Jr.   Chief Executive Officer



Letter Agreement Signature Pages

 
 

--------------------------------------------------------------------------------

 



 
Sincerely,
     
GLOBAL CORNERSTONE HOLDINGS LLC
     
By:  
/s/ James D. Dunning Jr.
 
Name:  
James D. Dunning Jr.  
Title:
Executive Manager



By:  
/s/ James D. Dunning Jr.
 
Name:  James D. Dunning Jr.
 
Title:  Chairman and Chief Executive Office
   
By:
/s/ Alan G. Hassenfeld
 
Name:  Alan G. Hassenfeld
 
Title:  Director
   
By:
/s/ Gregory E. Smith
 
Name:  Gregory E. Smith
 
Title:  President and Director
   
By:
/s/ Elliot Stein, Jr.
 
Name:  Elliot Stein, Jr.
 
Title:  Director
   
By:
/s/ Byron Sproule
 
Name:  Byron Sproule
 
Title:  Chief Financial Officer and
 
Executive Vice-President



Acknowledged and Agreed:
 
GLOBAL CORNERSTONE HOLDINGS LIMITED
 
By:  
/s/ James D. Dunning Jr.
Name:  
James D. Dunning Jr.
Title:
Chief Executive Officer



Letter Agreement Signature Pages

 
 

--------------------------------------------------------------------------------

 